Case: 3:19-cv-00214-WHR Doc #: 22 Filed: 04/13/21 Page: 1 of 1 PAGEID #: 171




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 Ezzat Elsayed,
                                             Case No: 3:19-cv-214
      Plaintiff,

V.                                           Judge: Rice

 National Credit Systems, Inc,
                                             Order Granting Motion
      Defendant.


       Having reviewed Defendant National Credit Systems, Inc.'s motion for extension

of the discovery and dispositive motions deadlines, this Court GRANTS the motion. The

discovery deadline will be re-set for May 31, 2021 and the dispositive motions deadline

will be re-set for June 30, 2021.

Signed this I '.Ji\ day of April, 2021.




                                          UNITED STATES DISTRICT JUDGE
